DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-25, 27-28, 30, 32 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2020/0105600 A1 hereinafter referred to as “Lu”).
With respect to claim 18, Lu discloses, in Figs.1-20, a method for manufacturing an electronic device including, in a stack, a substrate made of semiconductor material, an intermediate portion, and a silicon carbide layer, the method comprising: a transfer of the silicon carbide layer (102) from a first electronic element (100) onto a face of a second electronic element (200) comprising the substrate (202), the transfer comprising: providing the first electronic element (100) comprising, in the stack, a primary silicon carbide-based layer (102), a first diffusion barrier portion (114), and a first metal layer (116) (see Figs.1-6, Par.[0015] wherein substrate 102 is  a compound semiconductor including silicon carbide; see Par.[0018] wherein metal silicide 114 in multilayer interconnects MLI include tungsten silicide and metallic pads 116 are disclosed); providing the second electronic element (200) comprising, in the stack, the substrate (202), a second diffusion barrier portion (114), and a second metal layer (116); and bonding an exposed face of the first metal layer (116) and an exposed face of the second metal layer, wherein the first metal layer (116) and the second metal layer (116) are formed of tungsten (see Par.[0025] wherein  a bonding medium, such as tungsten is applied on the to-be-bonded metallic pads 116), wherein the first diffusion barrier portion (114) is formed of at least one tungsten silicide layer, wherein the second diffusion barrier portion (114) is formed of at least one tungsten silicide layer, and wherein the second diffusion barrier portion (114), the second metal layer (116), the first metal layer (116), and the first diffusion barrier portion (116) form the intermediate portion.
With respect to claim 19, Lu discloses, in Figs.1-20, the method, wherein at least one of the tungsten silicide layers is a layer of a material selected from WSi2 and W5Si3 (see Par.[0018] wherein metal silicide 114 in multilayer interconnects MLI 1 include tungsten silicide (e.g. WSi2, W5Si3) and metallic pads 116 are disclosed; it is submitted that, inherently, tungsten silicide materials includes  WSi2 and W5Si3 (e.g. see Antonilino et al. US 2016/0160374 A1 in Par.[0014])).
With respect to claim 20, Lu discloses, in Figs.1-20, the method, wherein the first diffusion barrier portion (114) is formed of at least one WSSi3 layer (see Par.[0018] wherein metal silicide 114 in multilayer interconnects MLI 1 include tungsten silicide (e.g. WSi2, W5Si3) and metallic pads 116 are disclosed; it is submitted that, inherently, tungsten silicide materials includes  WSi2 and W5Si3 (e.g. see Antonilino et al. US 2016/0160374 A1 in Par.[0014])).
With respect to claim 21, Lu discloses, in Figs.1-20, the method, wherein the WSSi3 layer of the first diffusion barrier portion (114) is in contact with the first metal layer (116) (see Par.[0018] wherein metal silicide 114 in multilayer interconnects MLI 1 include tungsten silicide (e.g. WSi2, W5Si3) and metallic pads 116 are disclosed; it is submitted that, inherently, tungsten silicide materials includes  WSi2 and W5Si3 (e.g. see Antonilino et al. US 2016/0160374 A1 in Par.[0014])).
With respect to claim 22, Lu discloses, in Figs.1-20, the method, wherein the first diffusion barrier portion (114) is also formed of a WSi2 layer between the primary silicon carbide-based layer (102) and the WSSi3 layer of the first diffusion barrier portion (114) (see Par.[0018] wherein metal silicide 114 in multilayer interconnects MLI 1 include tungsten silicide (e.g. WSi2, W5Si3) and metallic pads 116 are disclosed; it is submitted that, inherently, tungsten silicide materials includes  WSi2 and W5Si3 (e.g. see Antonilino et al. US 2016/0160374 A1 in Par.[0014])).
With respect to claim 23, Lu discloses, in Figs.1-20, the method, wherein the second diffusion barrier portion is formed of at least one WSSi3 layer (see Par.[0018] wherein metal silicide 114 in multilayer interconnects MLI 1 include tungsten silicide (e.g. WSi2, W5Si3) and metallic pads 116 are disclosed; it is submitted that, inherently, tungsten silicide materials includes  WSi2 and W5Si3 (e.g. see Antonilino et al. US 2016/0160374 A1 in Par.[0014])).
With respect to claim 24, Lu discloses, in Figs.1-20, the method, wherein the WSSi3 layer of the second diffusion barrier portion is in contact with the second metal layer (see Par.[0018] wherein metal silicide 114 in multilayer interconnects MLI 1 include tungsten silicide (e.g. WSi2, W5Si3) and metallic pads 116 are disclosed; it is submitted that, inherently, tungsten silicide materials includes  WSi2 and W5Si3 (e.g. see Antonilino et al. US 2016/0160374 A1 in Par.[0014])).
With respect to claim 25, Lu discloses, in Figs.1-20, the method, wherein the second diffusion barrier portion is also formed of a WSi2 layer between the substrate and the WSSi3 layer of the second diffusion barrier portion (see Par.[0018] wherein metal silicide 114 in multilayer interconnects MLI 1 include tungsten silicide (e.g. WSi2, W5Si3) and metallic pads 116 are disclosed; it is submitted that, inherently, tungsten silicide materials includes  WSi2 and W5Si3 (e.g. see Antonilino et al. US 2016/0160374 A1 in Par.[0014])).
With respect to claim 27, Lu discloses, in Figs.1-20, the method, wherein at least one tungsten silicide layer of at least one of the first diffusion barrier portion and the second diffusion barrier portion is formed by co-sputtering W molecules and Si molecules (see Par.[0019] wherein formation of MLI including sputtering process).
With respect to claim 28, Lu discloses, in Figs.1-20, the method, wherein the bonding comprises a direct bonding with surface activation (see Par.[0010], [0024]-[0025], [0034] wherein a bonding process physically joins a first wafer to a second wafer, creating a wafer-on-wafer structure; the wafer-on-wafer structure includes a large number of duplicate semiconductor devices separated by scribing channels and besides thermal compression bonding, a reflow process, an NIR reflow process, or any other suitable bonding process may alternatively be utilized).
With respect to claim 30, Lu discloses, in Figs.1-20, the method, wherein the substrate is made of silicon carbide (see Figs.1-6, Par.[0015] wherein substrate 102 is  a compound semiconductor including silicon carbide).
With respect to claim 32, Lu discloses, in Figs.1-20, An electronic device, comprising, in a stack: a substrate (202) based on a semiconductor material, an intermediate portion (104, 204), and a silicon carbide-based layer (102), the intermediate portion (104, 204) successively comprising at least a first tungsten silicide layer, a tungsten layer, and at least a second tungsten silicide layer (see Figs.1-6, Par.[0015] wherein substrate 102 is  a compound semiconductor including silicon carbide; see Par.[0018] wherein metal silicide 114 in multilayer interconnects MLI include tungsten silicide and metallic pads 116 are disclosed; see Par.[0025] wherein  a bonding medium, such as tungsten is applied on the to-be-bonded metallic pads 116).
With respect to claim 33, Lu discloses, in Figs.1-20, the device, wherein at least one of the at least one first tungsten silicide layer and the at least one second tungsten silicide layer comprises a WSi2 layer and a W5Si3 layer (see Par.[0018] wherein metal silicide 114 in multilayer interconnects MLI 1 include tungsten silicide (e.g. WSi2, W5Si3) and metallic pads 116 are disclosed; it is submitted that, inherently, tungsten silicide materials includes  WSi2 and W5Si3 (e.g. see Antonilino et al. US 2016/0160374 A1 in Par.[0014])).
With respect to claim 34, Lu discloses, in Figs.1-20, an electronic element comprising, in a stack: a silicon carbide layer (102), a diffusion barrier portion (114), and a tungsten layer (116), the diffusion barrier portion (114) successively comprising a WSi2 layer and a W5Si3 layer (see Figs.1-6, Par.[0015] wherein substrate 102 is  a compound semiconductor including silicon carbide; see Par.[0018] wherein metal silicide 114 in multilayer interconnects MLI include tungsten silicide and metallic pads 116 are disclosed; see Par.[0025] wherein  a bonding medium, such as tungsten is applied on the to-be-bonded metallic pads 116; see Par.[0018] wherein metal silicide 114 in multilayer interconnects MLI 1 include tungsten silicide (e.g. WSi2, W5Si3) and metallic pads 116 are disclosed; it is submitted that, inherently, tungsten silicide materials includes  WSi2 and W5Si3 (e.g. see Antonilino et al. US 2016/0160374 A1 in Par.[0014])).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Louwers (US 2019/0092632 A1).
With respect to claim 26, Lu discloses all the claimed limitations of claim 18. However, Lu does not explicitly disclose the limitations of claim 26.
Louwers discloses, in Figs 1-16, the method, wherein at least one tungsten silicide layer (106) of at least one of the first diffusion barrier portion and the second diffusion barrier portion is selected with a thickness less than or equal to 20 nm and/or greater than or equal to 5 nm (see Par.[0007] wherein portion of material corresponding to a compound of at least one semi-conductor and at least one metal; see Par.[0021], [0050], [0066] wherein the portion of material may include WSi.sub.2; see Par.[0052] wherein the portion 106 (dimension along the axis Z visible in FIG. 1) is for example between about 150 nm and 600 nm).
Even though Louwers does not disclose a thickness range of 5nm-20nm, the said range is predictable by simple engineering optimization motivated by a design choice such as the overall thickness in Z-direction of the micro-device. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
Lu and Louwers are analogous art because they are all directed to an interconnection element of semiconductor device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Lu to include Louwers because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the thickness of WSi material in interconnection of Lu by including smaller thickness of nm scale as taught by Louwers in order to utilize the process of making smaller tungsten silicide capable to withstand degradation generated by etching thereby providing high scale density micro-device comprising an element formed by a material corresponding to a compound of semi-conductor and metal and which is not compatible with HF, and which is protected towards an HF etching.
6.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Shimomura et al. (US 2010/0029058 A1 hereinafter referred to as “Shimomura”).
With respect to claim 29, Lu discloses all the claimed limitations of claim 28. However, Lu does not explicitly disclose the limitations of claim 29.
Shimomura discloses, in Figs.1A-1E, the method, wherein the surface activation is configured to deoxidise, at least partially, the exposed face of at least one of the first metal layer and the second metal layer (see Par.[0062] wherein deoxidation treatment may be performed in advance on the single crystal semiconductor substrate 100 used for bonding).
Lu and Shimomura are analogous art because they are all directed to a semiconductor device bonding process, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Lu to include Shimomura because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the surface heat treatment before bonding in Lu by including deoxidation process as taught by Shimomura in order to utilize the deoxidation surface before bonding so as to reduce the concentration of oxygen in order to increase bonding receptivity.
7.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Jaussaud et al. (US 7,208,392 A1 hereinafter referred to as “Jaussaud”).
With respect to claim 31, Lu discloses all the claimed limitations of claim 18. However, Lu does not explicitly disclose the limitations of claim 31.
Jaussaud discloses, in Figs.3A-3D, the method, further comprising forming a weakening area in the primary silicon carbide-based layer by implantation of chemical species and, after bonding, cleaving the primary silicon carbide-based layer at the weakening area by application of an annealing (see col.5 lines 3-25 wherein semi-conductive SiC plate and a thin SiC film obtained by cleavage after ionic implantation).
Lu and Jaussaud are analogous art because they are all directed to a bonding process between semiconductor elements, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Lu to include Jaussau because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify bonding process in Lu by including implantation and cleavage of SiC substrate portion as taught by Jaussaud in order to utilize the implantation heat treatment cleavage so as to create an electrically conducting bonding thereby providing enhanced bonding electrical properties.
Citation of Pertinent Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record on PTO-892, either alone or in combination, teach all the claimed limitations of claims 1, 32 and 34.
Examiner’s Telephone/Fax Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818